NV Energy Reaches Agreement to Sell California Electric Distribution/Generation Assets April 23, 2009 Media Contact: Faye I. Andersen, (775) 834-4822, Analysts Contact: Britta Carlson, (702) 402-5624, NV Energy announced that its wholly-owned subsidiary, Sierra Pacific Power Company, has entered into an agreement to sell its California electric distribution and generation assets to California Pacific Electric Company (Calpeco), a newly formed company jointly owned by Algonquin Power Income Fund (TSX: APIF.UN) and Emera Inc. (TSX: EMA). Calpeco will acquire the California electric distribution and related generation assets of Sierra Pacific Power Company, which currently provide electric distribution service to approximately 47,000 California based customers in the Lake Tahoe region. Under terms of the agreement, which is subject to certain state and federal regulatory approvals, Calpeco will pay Sierra Pacific Power Company a cash purchase price of approximately $116 million which includes a premium on the book value of net rate base assets, plus working capital to be determined at the date of closing. Michael Yackira, president and CEO of NV Energy, said, "We are proud to have been serving this area of California for well over 100 years. As we previously announced, our recent renaming and rebranding initiatives call for more concentration on our activities within the state of Nevada. We are very pleased that Algonquin, Emera and Calpeco are committed to continuing safe and reliable electric service to the citizens of this community and I can assure everyone that our dedicated employees will continue to do the same during the transition that lies ahead." The companies expect the transaction to close in 2010, following California and Nevada state regulatory and Federal Energy Regulatory Commission approvals, and clearance under the Hart-Scott-Rodino Antitrust Improvements Act. Wachovia Securities, a Wells Fargo Company, acted as financial advisor to NV Energy, while Husch Blackwell Sanders served as NV Energy's legal counsel on the transaction. About NV Energy, Inc. Headquartered in Las Vegas, NV Energy, Inc. is a holding company whose principal subsidiaries, Nevada Power Company and Sierra Pacific Power Company, are doing business in Nevada as NV Energy. Serving a 54,500-square-mile service territory that stretches north to south from Elko to Laughlin, NV Energy provides a wide range of energy services and products to approximately 2.4 million citizens of Nevada as well as approximately 40 million tourists annually. Sierra Pacific Power Company also currently serves the Lake Tahoe area of California. About Emera Emera Inc. (EMA-TSX) is an energy and services company with $5.3 billion in assets.
